Citation Nr: 1020756	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
athlete's foot.

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine, L5-S1, to include as secondary 
to service-connected arthritis of the cervical spine.

3.  Entitlement to service connection for hypothyroidism due 
to thyroidectomy, to include as secondary to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 
1981. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hypothyroidism and degenerative changes of the 
lumbar spine, as well as an increased rating for athlete's 
foot.  Timely appeals were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on March 24, 2010.  A copy of the hearing 
transcript has been associated with the file.

The matters of entitlement to service connection for 
vitiligo, gastroesophageal reflux disease, and a disorder of 
the urinary tract were raised in correspondence dated in 
December 2004, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Veteran also raised a claim 
for an increased rating for his service-connected left 
shoulder separation in December 2009.  As no action has been 
taken on these claims, they are referred back to the AOJ for 
appropriate disposition.

The issue of entitlement to service connection for 
hypothyroidism due to thyroidectomy, to include as secondary 
to exposure to ionizing radiation, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2009, the Board received written 
correspondence from the Veteran indicating his desire to 
withdraw his appeal for an increased rating for athlete's 
foot.

2.  In December 2009, the Board received written 
correspondence from the Veteran indicating his desire to 
withdraw his appeal for service connection for degenerative 
changes of the lumbar spine, L5-S1, to include as secondary 
to service-connected arthritis of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to an 
increased rating for athlete's foot have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for degenerative changes of the lumbar 
spine, L5-S1, to include as secondary to service-connected 
arthritis of the cervical spine, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R.           §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board does not have jurisdiction to review the claims for 
service connection for degenerative changes of the lumbar 
spine and an increased rating for athlete's foot, and 
therefore they are dismissed.

A review of the record reflects that the Veteran expressed 
disagreement with a February 2003 rating decision denying 
service connection for degenerative changes of the lumbar 
spine, L5-S1, to include as secondary to service-connected 
arthritis of the cervical spine, and an increased rating for 
athlete's foot.  The RO issued a statement of the case in 
October 2004 on these issues, and the Veteran perfected an 
appeal in December 2004.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence dated in 
December 2009, the Veteran withdrew his appeal with respect 
to his claims for service connection for degenerative changes 
of the lumbar spine and an increased rating for athlete's 
foot.  Therefore, there remain no allegations of error of 
fact or law for appellate consideration as to those issues.  
Accordingly, the claims are dismissed.


ORDER

The claim of entitlement to a rating in excess of 10 percent 
for athlete's foot is dismissed.  

The claim of entitlement to service connection for 
degenerative changes of the lumbar spine, L5-S1 is dismissed.


REMAND

The Veteran claims service connection for hypothyroidism as 
due to thyroidectomy, which he asserts is the result of 
exposure to ionizing radiation during Operation PLUMBBOB 
between May and August 1957.  

During his March 2010 hearing testimony, the Veteran stated 
that he was treated for hypothyroidism at VAMC Montgomery in 
1992, and that physicians at that facility advised him that 
his thyroid dysfunction was the result of exposure to 
ionizing radiation.  Since hypothyroidism is not a radiogenic 
disease, any competent opinion relating it to inservice 
radiation exposure would be crucial evidence.  Upon remand, 
all available records of the Veteran's treatment at VAMC 
Montgomery from 1999 until the present day should be obtained 
and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Request that all records of the 
Veteran's treatment at VAMC Montgomery and 
Maxwell Air Force Base since 1992 be 
provided for association with the claims 
folder.  If such records are unavailable, 
a negative response should be obtained.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


